DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 requires a period at the end.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–15 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 (“Seo”).  Claim 16 is rejected under 35 Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Tanaka et al., US 6,818,037 (“Tanaka”).
Claim 1 is directed to a filter media.  The filter media comprise a first layer comprising synthetic fibers.  The first layer has a bottom surface, a top surface and a thickness that extends from the bottom surface to the top surface.  The first layer has a density that changes from a maximum density to a minimum density.  The density decreases non-linearly with the thickness from the bottom surface to the top surface.  The change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 20% of the maximum density.  The change in density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is less than 20% of the maximum density.  The density between the dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.65 from the bottom surface is between 50% and 80% of the maximum density.  The filter media further comprises a second layer comprising fibers and directly adjacent to the bottom surface of the first layer.
The phrases “a dimensional thickness of 0.25 from the bottom surface,” “a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface” and “a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.65 from the bottom surface” are interpreted to mean the distance from the bottom surface determined from a percentage of the thickness from the bottom surface of the filter media.  For instance, if the filter media has a thickness of 
Seo discloses an air filter (the “filter media”).  Seo [0009].  The air filter comprises a prefilter layer (the “first layer”) and a main filter (the “second layer”).  Id.   The prefilter and main filter comprise nonwoven synthetic fibers.  Id.  The prefilter has first prefilter layer (the top of which is the “top surface”) and a second prefilter layer (the bottom of which is the “bottom surface”), and a thickness extending from the second prefilter layer to the first prefilter layer.  Id.  The prefilter has a density that changes from a maximum density to a minimum density because the first prefilter layer has a lower density than the second prefilter layer.  Id. at [0028].  The density decreases non-linearly with the thickness because each layer has a substantially constant density.  Id. at [0027], [0028].  This density configuration is illustrated in [0028] of Seo which states:
Density values may be as follows for respective layers:  first nonwoven synthetic fiber layer of prefilter<second nonwoven synthetic fiber layer of prefilter<bulky layer of main filter<intermediate layer of main filter<compact layer of main filter.  Seo [0028] (emphasis added).

Note also that it would have been obvious for the second prefilter layer to have a higher density than the first prefilter layer.  The first prefilter layer is provided to collect large size dust particles, while the second prefilter layer is provided to collect small size particles. Seo [0028].  The density of a filter layer affects the size of the particle that it is able to capture.  For instance, the density of the compact layer of the main filter is greater than the intermediate layer, which is greater than the bulky layer.  Id. at [0039]–[0043].  However, the bulky layer is provided to capture relatively large particles, the intermediate layer smaller particles and the compact layer even smaller particles.  Id.  3.  Id. at [0039].  Therefore, because the purpose of the second prefilter layer is to capture smaller particles than the first prefilter layer, and higher density correlates to the ability to capture small particles, it would have been obvious for the second layer to have a higher density than the first prefilter layer.
Therefore, the maximum density of the prefilter is the density of the second prefilter layer because the second prefilter layer has a greater density than the first prefilter layer.  Seo [0028].  
The first and second prefilter layers can each have a thickness of 10 to 35 mm.  Seo [0029].  This means that the thickness of the entire prefilter can be 70 mm.  Seo [0029].  In this situation, a distance from the bottom to 25% above the bottom of the second prefilter layer is from 0 to 17.5 mm.  The second prefilter layer is the only layer within this distance.  This means that there is no change in density from the bottom surface to a dimensional thickness of 0.25 because the density of the second prefilter layer is substantially constant.  As such, the change in density a dimensional thickness of 0.25 from the bottom surface is less than 20% of the maximum density.
Additionally, a distance 50% above the bottom of the second prefilter layer is at 35 mm, which is at the beginning of the first layer.  Seo [0029].  Likewise, the distance at 75% above the bottom of the prefilter is at 52.5 mm which is also within the first prefilter layer.  Id.  This means that there is no change in density from a dimensional thickness of 0.5 to 0.75 from the bottom surface because the density of the first layer is 
A distance between 50% to 65% above the bottom of the prefilter is between 35 to 45.5 mm.  Seo [0029].  This is within the first prefilter layer.  Id.  As noted, the first prefilter layer can have a lower density than the second prefilter layer.  Id. at [0028].  Seo teaches that the lower density prefilter layer has a density between 0.01 to 0.03 g/cm3 while the higher density prefilter layer has a density between 0.03 to 0.5 g/cm3.  Id. at [0028].  As such, it would have been obvious for the first prefilter layer to have a density between 0.01 to 0.03 g/cm3 with the second prefilter layer having a density between 0.03 to 0.5 g/cm3.  The density of the second prefilter layer is the maximum density.  Therefore, the density of the first prefilter layer ranges from 2% to 100% of the density of this maximum density, which overlaps with the claimed range of between 50% and 80% of the maximum density, establishing a prima facie case of obviousness.  MPEP 2144.05(I).

    PNG
    media_image1.png
    705
    907
    media_image1.png
    Greyscale

The main filter is directly adjacent to the bottom surface prefilter (i.e., the bottom surface of the second prefilter layer), as seen in Fig. 4.  Additionally, it would have been obvious for first prefilter layer to be upstream of the second prefilter layer because the first prefilter layer is provided to collect large-size dust while the second prefilter layer is provided to collect small-size dust.  Seo [0028].  The bottom surface of the second prefilter layer would be directly adjacent to the main filter when the second prefilter layer is downstream of the first prefilter layer, as seen in Fig. 4.   

    PNG
    media_image2.png
    667
    1340
    media_image2.png
    Greyscale

Claim 3 requires that for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 12% of the maximum density.  
In the situation where each of Seo’s first and second prefilter layers has a thickness of 35 mm, a distance that from the bottom surface to 35% from the bottom surface of the prefilter is from 0 to 24.5 mm from the bottom of the second prefilter layer.  This means that there is no change in density from the bottom surface of the prefilter to a dimensional thickness of 0.25 from the bottom surface.  Seo [0029].
Claim 4 requires for the filter media of claim 1, the density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is between 65% and 75% of the maximum density.
When Seo’s prefilter has a thickness of 70 mm, the distance from 50% of the thickness from the bottom surface to to 75% of the thickness is from 35 to 52.5 mm.  The first prefilter layer is the only layer included within this distance because the first prefilter layer is 35 mm thick, and begins at 35 mm from the bottom surface of the prefilter.  Seo [0029].  The first prefilter layer has a density which is 2% to 96% the density of the first prefilter layer.  Id. at [0028].  As such, the density between a dimensional thicknesses of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is from 2% to 96% of the maximum density, which overlaps with the claimed range establishing a prima facie case of obviousness.  MPEP 2144.05(I).  
Claim 5 requires for the filter media of claim 1, the weight of the synthetic fibers in the first layer comprises at least 90% of the total weight of fibers in the first layer.
Seo teaches this feature because the prefilter is made exclusively of synthetic fibers.  Seo [0027].
Claim 6 requires for the filter media of claim 1, the weight of the synthetic fibers in the filter media comprises at least 90% of the total weight of fibers in the filter media.
Seo teaches this feature because the filter is made exclusively of synthetic fibers.  Seo [0027], [0036].
Claim 7 
Seo teaches this feature because the pre-filter is made exclusively of synthetic fibers.  Seo [0027].
Claim 8 requires for the filter media of claim 1, the weight of the synthetic fibers in the filter media comprise all of the total weight of fibers in the filter media.
Seo teaches this feature because the filter is made exclusively of synthetic fibers.  Seo [0027], [0036].
Claim 9 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 15% of the maximum density.
When Seo’s prefilter is 70 mm thick, the distance from the bottom surface of the prefilter to 25% from the bottom is from 0 to 17.5 mm.  Seo [0029].  The second prefilter layer is the only layer within this distance because it is 35 mm thick.  Id.  As such, the density does not change from the bottom surface to 25% from the bottom because the density of the second prefilter layer is substantially constant.  Id. at [0028].  Therefore, the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 15% of the maximum density.
Claim 10 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 15% of the maximum density.
When Seo’s prefilter is 70 mm thick, the distance from the bottom surface of the prefilter to 35% from the bottom is from 0 to 24.5 mm.  Seo [0029].  The second prefilter layer is the only layer within this distance because it is 35 mm thick.  Id.  As such, the density does not change from the bottom surface to 35% from the bottom because the Id. at [0028].  Therefore, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 15% of the maximum density.
Claim 11 requires for the filter media of claim 1, the change in density between a dimensional thickness of 0.5 from the bottom surface to 0.75 from the bottom surface is less than 15% of the maximum density.
When Seo’s prefilter is 70 mm thick, the distance from 50% from the bottom surface to 75% is from 35 to 52.5 mm.  Seo [0029].  The first prefilter layer is the only layer within this distance because it is 35 mm thick, and begins at 35 mm from the bottom surface.  As such, the density does not change from the 50% from the bottom surface to 75% from the bottom because the density of the first prefilter layer is substantially constant.  Id. at [0028].  Therefore, the change in density between a dimensional thickness of 0.5 from the bottom surface to 0.75 from the bottom surface is less than 15% of the maximum density.
Claim 12 requires for the filter media of claim 1, the first layer includes a first region formed on a second region.
Seo’s first prefilter layer corresponds to the “first region” and the second prefilter layer corresponds to the “second region.”  Seo [0027].  
Claim 13 requires the filter media of claim 12 further comprises a transition region between the first and second regions.
Seo teaches this feature because there is a transition where the first and second prefilter layers are connected.  Seo [0027].
Claim 14 requires for the filter media of claim 12, the second region extends from the bottom surface to at least a dimensional thickness of 0.25 from the bottom surface.
Seo teaches this feature because the second prefilter layer includes the bottom surface, and extends to 50% of the thickness of the prefilter.  Seo [0029].
Claim 15 requires for the filter media of claim 12, the first region extends from at least a dimensional thickness of 0.5 from the bottom surface to at least a dimensional thickness of 0.75 from the bottom surface.  
Seo teaches this feature because the first prefilter layer extends from 50% of the thickness of the prefilter to the to surface.  Seo [0029].
Claim 16 requires for the filter media of claim 12, the second region comprises fibers having an average diameter less than an average diameter in the first region.
While Seo teaches that the density of the first prefilter layer is less than the second prefilter layer (Seo [0028]) it does not teach the second prefilter layer having fibers with an average diameter less than the first prefilter layer.  However, Seo teaches that within the main filter, the average fiber diameter in the bulky layer is greater than the compact layer, with the bulky layer having a lower density compared to the compact layer.  Seo [0042].  This indicates that average fiber diameter is inversely proportional to density.  Seo [0042].  Therefore, it would have been obvious for Seo’s second prefilter layer to have a smaller average fiber diameter compared to the first prefilter layer because the first prefilter layer has a larger density compared to the second prefilter layer.  
Additionally, Ballard teaches, for a filter with a gradient density, a region with less density (“less compacting”) has larger diameter fibers compared with a region with 
Claim 17 requires for the filter media of claim 1, the density changes with thickness following a two-step density curve from the bottom surface to the top surface.
Seo teaches this feature because the density has a step change moving from the second prefilter layer to the first prefilter layer.  Seo [0027], [0028].
Claim 18 requires for the filter media of claim 1, the first layer is a prefilter and the second layer is a main filter.
Seo teaches this feature because the prefilter corresponds to the “first layer” while the main filter corresponds to the “second layer.”  Seo [0009].
Claim 19 requires for the filter media of claim 1, the first layer is configured to capture greater than 70% of the dust captured by the filter media following a dust holding capacity test.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
Claim 20 requires for the filter media of claim 1, the second layer comprises multiple layers.
Seo teaches this feature because its main filter comprises three layers.  Seo [0009].
Claim 21 requires for the filter media of claim 1, the second layer comprises a meltblown layer.  Claim 22 requires for the filter media of claim 1, the first layer comprises a wet-laid laid.
Seo does not explicitly teach the main filter comprising a meltblown layer or that the prefilter comprises a wet laid layer.  However, the reference teaches that the main filter and prefilter are each a nonwoven materials used to filter air.  Seo [0009].  Each layer comprises a plurality of layers with different densities.  Id. at [0028].  In the air filter arts, Tanaka teaches that a variety of non-woven techniques can be used to manufacture nonwoven fabric used to filter air.  These techniques includes wet forming, dry forming, spun-bonding, and melt-blowing.  These techniques can be used to multiple filter layers with differing densities.  Id. at col. 4, ll. 42–68.  Therefore, because meltblowing and wet-laying are a known techniques used to manufacture air filter layers having different densities, it would have been obvious to use meltblowing to manufacture the multiple filter layers in Seo’s main filter and wet-laying to manufacture the layers in the prefilter.  
Claim Rejections - 35 USC § 103
Claims 1, 3–15 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Gao et al., US 2014/0366732 (“Gao”) in further view of Suzuki et al., US 2010/0251860 (“Suzuki”).  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Gao in view of Suzuki and in further view Ballard.  Claims 21 and 22 ejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Gao in view of Suzuki and in further view of Tanaka.
Claim 1 is directed to a filter media.  The filter media comprise a first layer comprising synthetic fibers.  The first layer has a bottom surface, a top surface and a thickness that extends from the bottom surface to the top surface.  The first layer has a density that changes from a maximum density to a minimum density.  The density decreases non-linearly with the thickness from the bottom surface to the top surface.  The change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 20% of the maximum density.  The change in density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is less than 20% of the maximum density.  The density between the dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.65 from the bottom surface is between 50% and 80% of the maximum density.  The filter media further comprises a second layer comprising fibers and directly adjacent to the bottom surface of the first layer.
The phrases “a dimensional thickness of 0.25 from the bottom surface,” “a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface” and “a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.65 from the bottom surface” are interpreted to mean the distance from the bottom surface determined from a percentage of the thickness from the bottom surface of the filter media.  For instance, if the filter media had a thickness of 10 mm, a dimensional thickness of 0.5 from the bottom surface would be the thickness at 50% of the filter media from the bottom (i.e., 5 mm from the bottom).
Seo discloses an air filter (the “filter media”).  Seo [0009].  The air filter comprises a main filter layer (the “first layer”).  The main filter comprises three layers—a compact Id. at Fig. 3, [0028].  The bottom surface of the compact layer is the “bottom surface” of the first layer and the top surface of the bulky layer is the “top surface” of the first layer.  Id.  The main filter has a thickness between the bottom surface and the top surface.  Id. at Fig. 3.  The density of the main filter decreases from the bulky layer to the compact layer.  Id. at [0028].  Therefore, the density of the main filter changes from a maximum density (the density of the compact layer) to a minimum density (the density of the bulky layer).  Id.  The density of each of the bulky, intermediate, and compact layers is substantially constant.  Id. at [0039], [0041], [0043].  Therefore, the density decreases non-linearly with thickness from the bottom surface of the compact layer to the top surface of the bulky layer, because there is a step change in density at each layer.  Id.  
The main filter can have a thickness of 5.5 mm because the compact layer has a thickness of 0.3 to 1.5 mm, the intermediate layer has a thickness between 0.5 to 1.5 mm and the bulky layer has a thickness between 1 to 2.5 mm.  Sep [0039], [0041], [0043].
With the main filter having a thickness of 5.5 mm, a dimensional thickness from the bottom surface to 25% from the bottom surface would be from 0 to 1.375 mm, which is within the compact layer.  Because the density of this layer is substantially constant, there would be no change in the density between the bottom and a dimensional thickness of 0.25 from the bottom.  As such the change in density over this range is less than 20% of the maximum density.  
Additionally, the distance from 50% from the bottom surface to 75% is 2.75 to 4.125 mm.  This distance extends from the intermediate layer to the bulky layer.  The 3 while the bulky layer has a density between 0.02 to 0.07g/cm3. Seo [0041], [0043].  Therefore, the density of the bulky layer ranges from 20% to 175% of the density of the intermediate layer.  As such, the change in density moving between these layers can be less than 20% of the maximum density, as required by the claim.  
Additionally, because the thickness of the compact, intermediate and bulky layers ranges from 0.3 to 1.5 mm, 0.5 to 1.5 mm and 1 to 2.5 mm, respectively, it would have been obvious for the distance between 50% from the bottom surface of the compact layer to 75% from the bottom surface to only be within one of the intermediate or bulky layers.  In which case, the density would not change moving from 50% from the bottom to 75% from the bottom.  As such, the change in density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface would be less than 20% of the maximum density.
Furthermore, the distance from 50% to 65% from the bottom of the main filter is from 2.75 to 3.75 mm from the bottom surface.  The intermediate and bulky layers are included within this distance.  The density of the intermediate layer ranges from 0.04 to 0.1 g/cm3 while the density of the bulky layer ranges from 0.02 to 0.07 g/cm3.  Seo [0041], [0043].  The density of the compact layer (i.e., the maximum density) ranges from 0.08 to 0.15 g/cm3.  Id. at [0039].  Therefore, the density of the intermediate layer is between about 26 to 125% of the compact layer, while the density of the bulky layer is between about 13 to 88% of the compact layer.  As such, the density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.65 from the bottom surface overlaps with the claimed range of between 50% and 80% of prima facie case of obviousness.  MPEP 2145.01(I).

    PNG
    media_image2.png
    667
    1340
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    593
    1001
    media_image3.png
    Greyscale

Seo differs from claim 1 because it does not disclose a second layer comprising fibers directly adjacent to the bottom surface of the compact layer of the main filter, as required by the claim.  
However, in the air filter arts, Gao teaches that it is beneficial to provide a support layer 22 directly adjacent downstream of a main filter layer 20 to allow the filter media to be pleatable.  Gao Fig. 2, [0046].  The support layer 22 comprises fibers.  Id. 
Claim 3 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 12% of the maximum density.  
When the thickness of Seo’s main filter is 5.5 mm, the distance from the bottom of the compact layer to 35% from the bottom would extend from 0 to 1.925 inches of the thickness of the main filter.  Seo [0039]–[0043]. This range includes the compact layer and the intermediate layer.  The compact layer has a density ranging from 0.08 to 0.15 g/cm3.  Seo [0039].  This is the maximum density of the main filter.  The intermediate layer has a density ranging from 0.04 to 0.1 g/cm3.  Id. at [0041].  Therefore, the density of the intermediate layer is 27% to 125% of the maximum density.  Therefore, there can be less than a 12% change in density moving from 0 to 1.925 inches from the bottom, as required by the claim.
 Claim 4 requires for the filter media of claim 1, the density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is between 65% and 75% of the maximum density.
When the thickness of Seo’s main filter is 5.5 mm, the distance from 50% of the main filter from the bottom to 75% extends from 2.75 to 4.125 mm.  This distance includes the intermediate layer and the bulky layer.  The density of the intermediate layer is from 0.04 to 0.1 g/cm3 and the density of the bulky layer is 0.02 to 0.07 g/cm3.  3.  Therefore, is the density of the intermediate layer is between about 26 to 125% of the compact layer, while the density of the bulky layer is between about 13 to 88% of the compact layer.  As such, the density between 2.75 to 4.125 mm from the bottom of the main filter can be between 65% and 75% of the maximum density, as required by the claim.  
Claim 5 requires for the filter media of claim 1, the weight of the synthetic fibers in the first layer comprises at least 90% of the total weight of fibers in the first layer.
Seo teaches this feature because its main filter is made exclusively of synthetic fibers.  Seo [0036].
Claim 6 requires for the filter media of claim 1, the weight of the synthetic fibers in the filter media comprises at least 90% of the total weight of fibers in the filter media.
Seo teaches this feature because the air filter is made exclusively of synthetic fibers.  Seo [0027], [0036].
Claim 7 requires for the filter media of claim 1, the weight of the synthetic fibers in the first layer comprises all of the total weight of fibers in the first layer.
Seo teaches this feature because its main filter is made exclusively of synthetic fibers.  Seo [0036].
Claim 8 requires for the filter media of claim 1, the weight of the synthetic fibers in the filter media comprises all of the weight of fibers in the filter media.
Seo teaches this feature because the air filter is made exclusively of synthetic fibers.  Seo [0027], [0036].
Claim 9 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 15% of the maximum density.
When the thickness of Seo’s main filter is 5.5 mm, the distance from the bottom of the main filter from the bottom to 25% extends from 0 to 1.375 mm.  Seo [0039]–[0043].  This distance only includes the compact layer, meaning that there is no change in density.  Id.  Therefore, the change in density over this distance is less than 15% of the maximum density as required by the claim.
Claim 10 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 15% of the maximum density.  
 When the thickness of Seo’s main filter is 5.5 mm, the distance from the bottom of the main filter from the bottom to 35% extends from 0 to 1.925 mm.  This distance includes the compact layer and the intermediate layer.  The compact layer has a density ranging from 0.08 to 0.15 g/cm3.  Seo [0039].  This is the maximum density of the main filter.  The intermediate layer has a density ranging from 0.04 to 0.1 g/cm3.  Id. at [0041].  Therefore, the density of the intermediate layer is 27% to 125% of the maximum density.  Therefore, there can be less than a 15% change in density moving from 0 to 1.925 inches from the bottom, as required by the claim.
Claim 11 
When the thickness of Seo’s main filter is 5.5 mm, the distance from 50% of the main filter from the bottom to 75% extends from 2.75 to 4.125 mm.  This distance includes the intermediate layer and the bulky layer.  The density of the intermediate layer is from 0.04 to 0.1 g/cm3 and the density of the bulky layer is 0.02 to 0.07 g/cm3.  Seo [0041], [0043].  The density of the compact layer (i.e., the maximum density) is 0.08 to 0.15 g/cm3.  Therefore, is the density of the intermediate layer is between about 26 to 125% of the compact layer, while the density of the bulky layer is between about 13 to 88% of the compact layer.  As such, the change in density between 2.75 to 4.125 mm from the bottom of the main filter can be less than 15% of the maximum density as required by the claim.  
Claim 12 requires for the filter media of claim 1, the first layer includes a first region formed on a second region.  
Seo’s intermediate layer corresponds to the “first region” and the compact layer corresponds to the “second region.”  Seo [0036].
Claim 13 requires the filter media of claim 12 further comprises a transition region between the first and second regions.  
The transition between the intermediate and compact layers corresponds to the “transition region.”  Seo [0036].
Claim 14 requires for the filter media of claim 12, the second region extends from the bottom surface to at least a dimensional thickness of 0.25 from the bottom surface.
When Seo’s main filter has a thickness of 5.5 mm, the compact layer extends from the bottom surface of the main filter to a dimensional thickness of about 0.28 because the compact layer is 1.5 mm thick.  Seo [0039].    
Claim 15 requires for the filter media of claim 12, the first region extends from at least a dimensional thickness of 0.5 from the bottom surface to at least a dimensional thickness of 0.75 from the bottom surface.
When Seo’s main filter has a thickness of 5.5 mm, the intermediate layer extends from a dimensional thickness of 0.27 to 0.55 because it extends from 1.5 to 3.0 mm.  Seo [0041].  The range of 0.27 to 0.55 overlaps with the claimed range establishing a prima facie case of obviousness.
Claim 16 requires for the filter media of claim 12, the second region comprises fibers having an average fiber diameter less than an average fiber diameter of fibers in the first region.
Seo teaches this feature because it states that the average diameters of the intermediate layer may be larger than the compact layer.  Seo [0042].
Additionally, Ballard teaches, for a filter with a gradient density, a region with less density (“less compacting”) has larger diameter fibers and thus larger pore size compared with a region with higher density.  Ballard [0146].  In Seo, the intermediate layer (the “first region”) has less density and larger pore size compared to the compact layer (the “second region”). Seo [0039], [0041].  Therefore, it would have been obvious for the fibers in the compact layer to have an average diameter less than the average diameter of the fibers in the intermediate layer.  
Claim 17 requires for the filter media of claim 1, the density changes with the thickness following a two-step density curve from the bottom surface to the top surface.
In Seo, the density changes following a two-step density curve from the bottom to the top because there is a first step change moving from the compact layer to the 
Claim 18 requires for the filter media of claim 1, the first layer is a pre-filter and the second layer is a main filter.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Claim 19 requires for the filter media of claim 1, the first layer is configured to capture greater than 70% of the dust captured by the filter media following a dust holding capacity test.
Because Seo’s “first layer” is the main filter while the “second layer” is the prefilter, it would have been obvious for the first layer to capture at least 70% of the dust captured by the filter media.  Seo [0009].
Claim 20 requires for the filter media of claim 1, the second layer includes multiple layers.
Seo teaches this feature because its prefilter includes two layers.  Seo [0014].
Claim 21 requires for the filter media of claim 1, the second layer comprises a meltblown layer.  Claim 22 requires for the filter media of claim 1, the first layer comprises a wet-laid layer.
Seo does not explicitly teach the prefilter comprising a meltblown layer or that the main filter comprises a wet laid layer.  However, the reference teaches that the main filter and prefilter are each a nonwoven materials used to filter air.  Seo [0009].  Each layer comprises a plurality of layers with different densities.  Id. at [0028].  In the air filter Id. at col. 4, ll. 42–68.  Therefore, because meltblowing and wet-laying are a known techniques used to manufacture air filter layers having different densities, it would have been obvious to use meltblowing to manufacture the multiple filter layers in Seo’s prefilter and wet-laying to manufacture the layers in the main filter.  
Response to Arguments
The Applicant argues that Seo fails to teach claim 1 asserting that the prefilter has a density that increases from the bottom to top surface.  Applicant Rem. dated Mar. 16, 2021 (“Applicant Rem.”) 6.   
The Examiner respectfully disagrees.  Seo discloses an air filter comprising a prefilter and a main filter.  Seo [0009].  The prefilter has a first layer and a second layer. Seo [0028].  The second prefilter layer is provided on the bottom of the prefilter, directly adjacent to the main filter.  Id. at Fig. 4.  The second prefilter layer has a higher density than the first prefilter layer because Seo states:
Density values may be as follows for respective layers:  first nonwoven synthetic fiber layer of prefilter<second nonwoven synthetic fiber layer of prefilter<bulky layer of main filter<intermediate layer of main filter<compact layer of main filter.  Seo [0028] (emphasis added).

Additionally, it would have been obvious for the second prefilter layer to have a higher density than the first prefilter layer.  The first prefilter layer is provided to collect large size dust particles, while the second prefilter layer is provided to collect small size Id. at [0039]–[0043].  However, the bulky layer is provided to capture relatively large particles, the intermediate layer smaller particles and the compact layer even smaller particles.  Id.  Additionally, Seo teaches that the ability of the compact layer to capture small particles is impacted by its density—with the compact layer having decreased performance for particles of 0.1 to 0.5 µm when the density is less than 0.08 g/cm3.  Id. at [0039].  Therefore, because the purpose of the second prefilter layer is to capture smaller particles than the first prefilter layer, and higher density correlates to the ability to capture small particles, it would have been obvious for the second layer to have a higher density than the first prefilter layer.
Therefore—because the density of the second prefilter layer is higher than the first prefilter layer—the density of the prefilter (the “first layer”) decreases with thickness from the bottom surface (the bottom of the second prefilter layer) to the top surface (the top of the first prefilter layer).  The main filter (the “second layer”) is directly adjacent to the second prefilter layer (the “bottom surface of the first layer”) as seen in Fig. 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776